Exhibit 10.1

TE CONNECTIVITY LTD.

EMPLOYEE STOCK PURCHASE PLAN

AS AMENDED AND RESTATED April 8, 2020

 

ARTICLE 1 – PURPOSE

 

The TE Connectivity Ltd. Employee Stock Purchase Plan (the “Plan”) is created
for the purpose of encouraging stock ownership by officers and employees of TE
Connectivity Ltd. and its subsidiaries (the “Company”) so that they may share in
the growth of the Company by acquiring or increasing their proprietary interest
in the Company.

 

ARTICLE 2 – ADMINISTRATION OF THE PLAN

 

The Plan will be administered by the Management Development and Compensation
Committee (the “Committee”) of the Board of Directors of the Company or its
designee. The interpretation and construction by the Committee or its designee
of any provision of the Plan shall be final unless otherwise determined by the
Board of Directors.  The Committee or its designee may adopt, from time to time,
such rules and regulations, as it deems appropriate for carrying out the Plan. 
No member of the Committee or the Committee’s designee shall be liable for any
action or determination made in good faith with respect to the Plan.

 

ARTICLE 3 – ELIGIBLE EMPLOYEES

 

The Senior Vice President, Human Resources of TE Connectivity will, from time to
time, determine which of the Company’s employees (including employees of the
Company’s subsidiaries and divisions) will be eligible to participate in the
Plan.  All officers who are employees of the Company will be eligible to
participate in the Plan, unless otherwise determined by the Senior Vice
President, Human Resources of TE Connectivity.  Eligible employees who elect to
participate in the Plan shall hereinafter be referred to as “Participants.”

 

Notwithstanding the foregoing, any employee who sells Shares purchased under the
Plan within three months of the date of purchase shall be precluded from
participating in the Plan for the next 12 months.

 

ARTICLE 4 – SHARES TO BE PURCHASED

 

The stock subject to purchase under the Plan is 6,000,000 shares (subject to
adjustment in the event of stock splits, stock dividends, recapitalization, or
similar adjustment in the Company’s common stock) of the common stock of the
Company (the “Shares”).  At the discretion of the Company, Shares purchased on
behalf of Plan Participants (a) will be purchased on the open market or (b) will
be issued to the Plan by the Company and allocated to Plan Participants from
newly-issued shares or from shares (“Treasury Shares”) acquired by the Company,
any Subsidiary or any other person or entity designated by the Company,
including the Company’s treasury shares.

 

ARTICLE 5 – PAYROLL DEDUCTIONS

 

Participants, upon entering the Plan, shall authorize payroll deductions to be
made for the purchase of Shares.  The maximum deduction shall not, on a per pay
period basis, exceed a Participant’s after-tax pay. Generally, bonus earnings
are excluded from ESPP deductions unless as otherwise authorized by local
management. The Participant may authorize increases or decreases in the amount
of payroll deductions.  In order to effect such a change in the amount of the
payroll deductions, the Company must receive notice of such change in the manner
specified by the Company and changes will take effect as soon as
administratively possible.  The Company will accumulate and hold for the
Participant’s account the amounts deducted from his/her pay.  No interest shall
be paid on such amounts.  In the event that payroll deductions are either
prohibited under local law or otherwise deemed to be administratively
burdensome, the Company may accept employee contributions to the Plan in such
other form as is deemed appropriate.

 








Notwithstanding any other provision in the Plan to the contrary, the maximum
annual employee contribution for employees who are subject to the reporting and
short-swing profit provisions of Section 16 of the Securities and Exchange Act
of 1934 shall be $25,000.

 

ARTICLE 6 – EMPLOYER CONTRIBUTION

 

The Company will match each employee’s contribution by contributing to the Plan
an additional fifteen percent (15%) of the employee’s payroll deduction.  The
Company matching contribution will be paid on employee contributions made to the
Plan up to a maximum annual contribution of $40,000 (US). For purposes of
determining the Company’s maximum annual contribution in countries outside the
United States, the U.S. dollar equivalent of the $40,000 employee contribution
(or other designated annual employee contribution) for any calendar year will be
based on the exchange rate in effect on the first business day of December of
the prior calendar year.  The Committee, from time to time, may increase or
decrease the percentage of the Company’s contribution to the Participant’s
payroll deduction if the interests of the Company so require.  The matching
contributions hereunder are not intended to be entitled or part of the regular
compensation of any Participant.  The Company will pay all commissions relating
to the purchase of the Shares under the Plan, and the Company will pay all
administrative costs associated with the implementation and operation of the
Plan.

 

ARTICLE 7 – AUTHORIZATION FOR ENTERING THE PLAN

 

An eligible employee may enter the Plan by enrolling in the Plan and specifying
his/her contribution amount in the manner authorized by the Company.  Such
authorization will take effect as of the next practicable payroll period. 
Unless a Participant authorizes changes to his/her payroll deductions in
accordance with Article 5 or withdraws from the Plan, his/her deductions under
the latest authorization on file with the Company shall continue from one
payment period to the succeeding payment period as long as the Plan remains in
effect.

 

ARTICLE 8 – PURCHASE OF SHARES

 

All Shares purchased under the Plan which are purchased on the open market shall
be purchased by a broker designated, from time to time, by the Committee.  On a
monthly basis, as soon as practicable following the month end, the Company shall
remit the total of contributions to the broker for the purchase of the Shares. 
The broker will then execute the purchase order and the Plan Administrator shall
allocate Shares (or fraction thereof) to each participant’s individual
recordkeeping account.  In the event the purchase of Shares takes place over a
number of days and at different prices, then each participant’s allocation shall
be adjusted on the basis of the average price per Share over such period.

 

All Shares issued to the Plan from newly-issued or Treasury Shares will be
allocated to Participants’ accounts as of the eighth trading day of the month
and will be allocated based on the volume weighted average price of the
Company’s stock on the New York Stock exchange on such date.

 

ARTICLE 9 – ISSUANCE OF SHARES

 

The Shares purchased under the Plan shall be held by the Plan Administrator or
its nominee.  Participants shall receive annual statements that will evidence
all activity in the accounts that have been established on their behalf.  Such
statements will be issued by the Plan Administrator or its nominee. 
Participants may also review periodic statements electronically if provided more
frequently than annually by the Plan Administrator.  In the event a Participant
wishes to hold certificates in his/her own name, the Participant must instruct
the Plan Administrator or its nominee independently and bear the costs
associated with the issuance of such certificates and pay, if required, a fee
for each certificate so issued.  Fractional Shares shall be liquidated on a cash
basis only in lieu of the issuance of certificates for such fractional Shares
upon the employee’s withdrawal.

 

ARTICLE 10 – AUTOMATIC DIVIDEND REINVESTMENT

 

Any dividends paid to Participants for Shares purchased under the Plan and held
by the Plan Administrator shall be automatically reinvested in the Shares of the
Company.

 








ARTICLE 11 – SALE OF SHARES PURCHASED UNDER THE PLAN

 

Each Participant may sell at any time all or any portion of the Shares acquired
under the Plan and held by the Plan Administrator by notifying the Plan
Administrator, or its designee, who will direct the broker to execute the sale
on behalf of the Participant.  The Participant shall pay the broker’s commission
and any other expenses incurred with regard to the sale of the Shares.  All such
sales of the Shares will be subject to compliance with any applicable federal or
state securities, tax or other laws.  Each participant assumes the risk of any
fluctuations in the market price of the Shares.

 

ARTICLE 12 – WITHDRAWAL FROM THE PLAN

 

A Participant may cease making contributions to the Plan at any time by changing
his/her payroll deduction to zero as described in Article 5.  In order to
execute a sale of all or part of the Shares purchased under the Plan and held by
the Plan Administrator, the Participant must contact the Plan Administrator, or
its designee, directly.  If the Participant desires to withdraw from the Plan by
liquidating all or part of his/her shareholder interest, he/she shall receive
the proceeds from the sale thereof, minus the commission and other expenses on
such sale.

 

ARTICLE 13 – NO TRANSFER OR ASSIGNMENT

 

A Participant’s right to purchase Shares under the Plan through payroll
deduction is his/hers alone and may not be transferred or assigned to, or
availed of, by any other person.

 

ARTICLE 14 – TERMINATION OF EMPLOYEE RIGHTS

 

All of the employee’s rights under the Plan will terminate when he/she ceases to
be an eligible employee due to retirement, resignation, death, termination, or
any other reason.  A notice of withdrawal will be deemed to have been received
from a Participant on the day of his/her final payroll deduction.  If a
Participant’s payroll deductions are interrupted by any legal process, a
withdrawal notice will be deemed as having been received on the day the
interruption occurs.

 

In the event of the employee’s termination of employment for any reason, a
Participant will be required to:

 

1. Sell any shares remaining in the Participant’s account; or

2. Transfer all remaining whole shares to an individual brokerage account; or

3. Whole shares will be held by the Company’s Transfer Agent in the form
designated by the Transfer Agent.

 

Any fractional shares remaining in the Participant’s account will be sold and
the proceeds will be sent to the Participant.

 

Unless otherwise required by local law, if a Participant does not take action
within 60 days after he/she ceases to be an eligible employee due to retirement,
resignation, death, termination, or any other reason, his/her shares will be
issued as designated by the Company’s Transfer Agent as described in option 3
above.  The Participant will be sent a communication from the Company’s Transfer
Agent confirming the shares are being held by them and details around how to
transact on those shares in the future.  The Participant will also receive a
check equal to the proceeds from the sale of fractional shares, less applicable
transaction and handling fees.

 

ARTICLE 15 – TERMINATION AND AMENDMENT TO THE PLAN

 

The Plan may be terminated at any time by the Company’s Board of Directors if
the interests of the Company so require.  Upon such termination, or any other
termination of the Plan, all payroll deductions not used to purchase Shares will
be refunded.  The Board of Directors also reserves the right to amend the Plan,
from time to time, in any respect and authorizes the Committee to approve
amendments to the Plan on its behalf.

 

ARTICLE 16 – LOCAL TAX LAWS

 

If the provisions of the Plan contradict local tax laws, the local tax laws
shall prevail. 



